996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William J. HETHERINGTON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES;  Social SecurityAdministration, Defendants-Appellees.
No. 93-1078.
United States Court of Appeals, Sixth Circuit.
June 21, 1993.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
William J. Hetherington, a pro se Michigan prisoner, appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Hetherington has requested leave to proceed in forma pauperis, oral argument, and the appointment of counsel.


2
Hetherington filed an application for social security disability insurance benefits with the Secretary, alleging that he suffered from a hip injury and a mental condition.   Following a hearing, the Administrative Law Judge (ALJ) determined that Hetherington was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Hetherington then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Hetherington filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   The evidence establishes that Hetherington is able to perform a significant number of jobs in the national economy.   See Mullins v. Secretary of Health and Human Servs., 836 F.2d 980, 983 (6th Cir.1987) (per curiam);   Damron v. Secretary of Health and Human Servs., 778 F.2d 279, 282 (6th Cir.1985).


5
Accordingly, we grant leave to proceed in forma pauperis for the purposes of this appeal only, deny the remaining requests for relief, and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.